Title: To James Madison from Josiah Jackson, 1 June 1809
From: Jackson, Josiah
To: Madison, James


Hond. & Dr. Sir
1st June 1809
Thinking by this time the many addresses from different quarters of the Union, congratulating you on filling the Presidential Chair being somewhat subsided: I (tho’ a stranger) have presumed on your precious moments to convey to you a few lines in the way of private letter, some account of a distant Branch of your Family. Which I thought might not be altogether ungratifying to you to hear from.
The head of which is an Old Gentleman by the name of Henry Madison about 65 years of age who is son of Henry Madison who has been long dead, I believe of Caroline, he I understand was Brother to your Grand Father Ambrous. This old Gentleman has resided in the County of Charlotte upwards of 40 years on the waters of Stanton River, near Rough Creek Church. He married about the time he settled here to one Martha White late of Hanrico. They have rais’d a large family Black & white, Eleven children of ther own 4 sons & 7 Daughters. The Oldest Son married and now dead leving Isue—second infirm, the two last promising young men perticularly the youngest by the name of James about 20 yrs. of age as has been said, named after you, lately employed in the mercantile business with a Brotherinlaw by the name of Robt. Venable cousin to the President of the Banck of V. A. in which they have been successfull.
The five oldest Daughters are married & are froutful two yet single. The third Daughter by the name of Elizabeth I married about 20 years ago, have 8 Children 6 Sons & 2 Daughters very helthy & promising.
My Fatherinlaw in his sphere of action I have thought almost eaqual to any man in sound judement, tho’ not so quick in comprehention, but very sure insomuch his opinion has been often solicited by his Neighbours & aquaintance. Truth & Honesty I no of no one to excel him; accompaned with an independant mind. In the Revolutiany War a true Whig, now a Republicken.
He & his Wife have been above 20 years professers (and I hope prosessers too) of the Christian Religion with most of their Children and are now members of a little Church called Republickin Methodist. Their Virtuous principals as well as examples on other causes has so far influenced their rising family that I no of none more happy. Their Estate has afforded them a competency but not for excess, He has had the offers of some plases of honour as well as profet; but he chose to decline them.
We making part of Mr. John Randophs Constituants and not being well pleased in matter nor manner in the late Congress, we united with others of the Distrect to shut him out in the late Election in behalf of one Jerman Baker a late candidate; But Randolps Eliquency was such that we fell a long way in the minority. Also he made a great handle of a late Accompt Rendered for servises done by Genl. Wilkinson in treeting with the Indian Tribes, In high Rhetorick he a[i]med to shew the people the waste of the publick Mony: in which discussion he said nothing in behalf of the late Admenistration.

As I must draw to a close be you assured Sir you have our well wishes for your happyness in private, as well as prosperty in your publick capassity. But one request I have to make to you in some lesure hour to Write a few lines to the Old Gentleman my fatherinlaw on any sutable subject that will be consolating to him in his declining years & that will be grattifying to us his family—directed to Charlotte Ct. House. In so doing you will much oblige your Humble Sert
Josiah Jackson



Jockelar
{
NB   At the late Election in our county for Presedent & vise pret. there was an old Gentleman said he ment to give in Ticat for Henry Madison for he knew him to be a good man but for James Madison ’twas only hear say.



